DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/22/2020.
Applicant’s election without traverse of 1-10 in the reply filed on 5/22/2020 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (U.S. 20080129246) in view of Widmer (2015/0170833).

Regarding claim 1, Morita teaches a primary coil unit configured for electromagnetically coupling with a secondary coil unit (shown in figures 1A-1C wherein defined in paragraph [0060] as a primary coil interpreted as a power feeding portion, item 1, which electromagnetically couples with a secondary coil unit interpreted as a power receiving portion item 2).
Morita teaches wherein the primary coil unit comprises: a primary coil (shown in figure 1A item 4 interpreted as a winding) and a primary ferrite (shown in figure 1A defined in paragraph [0060] wherein a primary ferrite is interpreted as an E-type core composed of several planar blocks item 5 made of ferromagnetic ferrite). 
Morita does not explicitly teach wherein the primary coil is not rigidly connected to the primary ferrite such that the primary coil is moveable relative to the primary ferrite from a starting position for the electromagnetically coupling.
Widmer teaches wherein the primary coil is not rigidly connected to the primary ferrite such that the primary coil is moveable relative to the primary ferrite from a starting position for the electromagnetically coupling (shown in figure 5C wherein the coil, item 536c, may be movable in a lateral (“X”) direction and/or in a Y direction from a starting position interpreted as a deployable position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inductive charging system of Morita reference with the movable coil of the Widmer reference so that coils are more accurately oriented and develop more efficient coupling therebetween.
The suggestion/motivation for combination can be found in the Widmer reference in paragraph [0057] wherein a more efficient coupling is taught.

Regarding claim 2, Morita teaches the primary coil unit as claimed in claim 1, wherein the primary ferrite assumes a planar basic shape, having a first side and a second side, and wherein the primary ferrite is configured to accommodate the primary coil in the weight thereof, in a cooperating (shown in figures 1A-1C wherein the primary ferrite, interpreted as planar blocks item 5 having a planar basic shape with a first side and second side interpreted as length and width). 

Regarding claim 3, Morita teaches the primary coil unit as claimed in claim 2, wherein the primary coil unit incorporates at least one ferrite element, and wherein the at least one ferrite element is movably supported relative to the primary ferrite (defined in paragraph [0065] wherein a primary coil movable supported relative to the primary ferrite is interpreted as wherein the primary ferrite, planar blocks item 5, may be arranged in different widths and lengths to enhance the flexibility of design. The term “movable” has been interpreted as being able to be arranged in different shapes as shown in figures 1A-1C, figure 2, figure 7 and figure 9 where different embodiments show the ferrite planar blocks moving in different arrangements, and wherein the ferrite blocks support the primary coil item 4).

Regarding claim 6, Morita teaches the primary coil unit as claimed claim 1, wherein the primary coil unit incorporates a plurality of ferrite elements, and wherein the plurality of ferrite elements are arranged relative to the primary ferrite, such that the primary ferrite, along the periphery of the planar basic shape, is entirely enclosed by the plurality of ferrite elements (shown in figure 1A-1C wherein a plurality of ferrite elements, interpreted as planar blocks item 5 are arranged relative to the primary ferrite, E-type core item 3 and enclosed by ferrite planar item 5). 

Regarding claim 7, Morita teaches the primary coil unit as claimed in claim 5, wherein the primary coil unit incorporates a plurality of ferrite elements, and wherein the plurality of ferrite elements are arranged relative to the primary ferrite, such that the primary ferrite, along the periphery of the planar basic shape, is entirely enclosed by the plurality of ferrite elements (shown in figure 2 wherein the primary ferrite, item 13 interpreted as an E-type core is entirely enclosed by a plurality of ferrite elements, ferrite planar blocks item 15). 

Regarding claim 10, Morita teaches the primary coil unit as claimed in claim 1, wherein the primary coil unit is configured to electromagnetically couple with the secondary coil unit such that an electrical component connected on a secondary side, which corresponds to the secondary coil, is supplied with electric power (defined in paragraph defined in paragraph [0060] as a primary coil interpreted as a power feeding portion, item 1, which electromagnetically couples with a secondary coil unit interpreted as a power receiving portion item 2).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (U.S. 2008/0129246) in view of Baarman (U.S. 2011/0018360).

Regarding claim 4, Morita in view of Widmer teaches the primary coil unit as claimed in claim 3, but does not explicitly teach wherein the at least one ferrite element is supported relative to the primary ferrite in a hinged arrangement, and wherein the ferrite element is supported in a fold-out/foldaway arrangement in a plane constituted by the planar basic shape of the primary ferrite.
	Baarman teaches wherein the at least one ferrite element is supported relative to the primary ferrite in a hinged arrangement, and wherein the ferrite element is supported in a fold-out/foldaway arrangement in a plane constituted by the planar basic shape of the primary ferrite (shown in figures 13 and 14 defined in paragraph [0064] wherein the primary ferrite is interpreted as comprised within wireless power transmitter item 514. The primary ferrite is attached to other primary ferrites interpreted as different sections, item 512, in a hinged manner via hinge item 517. The ferrite element, which is comprised within the wireless power transmitter item 514 is supported in a fold-out/foldaway arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Morita in view of Widmer reference with the hinged foldaway system of the Baarman reference so that at variety of devices which may be different sizes may be charged by the same charging device
The suggestion/motivation for combination can be found in the Baarman reference in paragraph [0007] wherein a universal charging system is taught.  

Regarding claim 5, Morita teaches the primary coil unit as claimed in claim 4, wherein the at least one ferrite element incorporates a magnetically non-conductive screening element, and wherein the magnetically non-conductive screening element, when the ferrite element is folded away, constitutes a continuation of the second side of the planar basic shape of the primary ferrite (defined in paragraph [0090] wherein a protecting cover 82 which is, for example, made of a non-conductive screening element, made of polycarbonate).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the Morita reference does not teach or suggest wherein, “wherein the primary coil is not rigidly connected to the primary ferrite such that the primary coil is moveable relative to the primary ferrite from a starting position for the electromagnetically coupling.” The Morita reference has been now combined with the teachings of the Widmer reference wherein the primary coil is movable relative to the primary ferrite. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, Morita teaches the primary coil unit as claimed in claim 6, but does not explicitly teach wherein the plurality of ferrite elements comprises groups and sub-groups of ferrite elements, wherein the primary coil unit, for each respective sub-group of ferrite elements incorporates a first ferrite suspension device for the constituent ferrite elements of the sub-groups, and wherein one group of ferrite elements comprises a plurality of sub-groups of ferrite elements, wherein the primary coil unit, for each respective group of ferrite elements, comprises a ferrite element control unit, by which the respective suspension devices of the constituent sub-groups of ferrite elements in the group are controllable, in order to fold away or fold out the ferrite elements in a sub-group. 

Regarding claim 9, Morita teaches the primary coil unit as claimed in claim 7, but does not explicitly teach wherein the plurality of ferrite elements comprises groups and sub-groups of ferrite elements, wherein the primary coil unit, for each respective sub-group of ferrite elements incorporates a first ferrite suspension device for the constituent ferrite elements of the sub-groups, and wherein one group of ferrite elements comprises a plurality of sub-groups of ferrite elements, wherein the primary coil unit, for each respective group of ferrite elements, comprises a ferrite element control unit, by which the respective suspension devices of the constituent sub-groups of ferrite elements in the group are controllable, in order to fold away or fold out the ferrite elements in a sub-group. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859